DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 3, 2022.
In view of the Amendment, the objection to the drawings and most of the issues included in the rejection of claims 1-20 under 35 USC 112, as set forth in the Office Action dated 12/072021, are withdrawn.
Claims 1-18 and 20 are amended.
Claim 19 is cancelled.
Claims 2-18 and 20 are pending.

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Kveen vividly supports that wireless charging is an extreme problem in terms of energy”, the Examiner disagrees as the “daily recharging of 30 minutes” in paragraph [0057] is an exemplary recharging time (e.g.) that may be required. It is further noted that the features upon which Applicant relies (i.e., length between chargings; energy storage device is designed/constructed so that energy lasts for a few months or years) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Genus, 988 F.2d 1181, 26 USPQ 10/57 (Fed Cir. 1993).
In response to Applicant’s argument that the secondary reference to Kisker does not render obvious the use of Wiegand wire or a magnetization portion with oriented domains for charging purposes, the Examiner disagrees. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Moreover, Kveen teaches that its wireless pacemakers have an internal coil of wire that receives energy from a magnetic field produced by a shaped driving signal to charge an electrical storage device (e.g., capacitor or battery) (e.g., paragraphs [0037]: magnetic coupling device comprises a coil of wire; [0043]: each of the wireless electrode assemblies may have an internal coil that is inductively coupled with an external power source coil to charge an electrical storage device; and [0045]: transmitter 50 provides both a charging signal to charge the electrical storage devices contained within the wireless electrode assemblies and an information signal by transmitting a magnetic field from the external power source that is inductively coupled with a coil in each internal electrode assembly). That is, Kveen discloses an energy storage (battery) and a charging impulse generation portion (coil of wire that inductively couples the external coil to the internal coil). As the Office Action stated, Kveen does not disclose the “wherein” clause of claim 1. In particular, the type of wire that forms the magnetic coils.
The secondary reference to Kisker is applied for its teaching that the inductive coupling coil is known in the cardiac stimulation art to be made from Wiegand wire. Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition to teaching that a Wiegand wire or wire with magnetization portion with oriented magnetic domains was known in the cardiac stimulation art to transfer energy via magnetic coupling, Kisker also teaches that a rechargeable battery may be recharged by an inductive coupling method (e.g., page 19, lines 17-19 of Kisker) and that multiple electrode devices can be supplied with energy using a time-varying magnetic field (e.g., page 22, lines 1-9 of Kisker). It would have been obvious to one of ordinary skill in the art to use or try a Wiegand wire to recharge a rechargeable battery in that both embodiments of Kisker are transferring energy. That is, one of ordinary skill in the art would have considered a Wiegand wire for the coil wire of Kveen to charge a battery.
In response to Applicant’s arguments concerning the charging device of claim 18, the primary reference to Kveen discloses a charging device for a pacemaker network, wherein the charging device generates a field that changes with frequency where the charging device is arranged external to the body of a living being so that the field penetrates the body (e.g., paragraph [0051] of Kveen: energy is supplied to the wireless electrode assemblies (pacemaker network) by an external RF generator that may also be implantable – thus, Kveen discloses a charging device outside a body of a living being). Kveen also discloses that the energy transmission through the body may be accomplished via a magnetic field at about 20-200kHz (e.g., paragraph [0056] of Kveen). Kisker teaches that the magnetic field can be generated with a frequency of a few Hz or in the kHz range in order to control or transmit energy (e.g., page 34, lines 30-34 and page 64, lines 1-5: resonance frequency of 100 Hz to less than 1000 Mhz). While these frequency ranges are not identical to the claimed 100 Hz to 10kHz frequency range, the instant application does not indicate why that range is critical for the operation of its charging device as paragraph [0101] of US 2020/0406032 (PG-Pub to Walter et al.) states: “the external magnetic field is generated by a charging device … which generates the magnetic field with a commutation frequency in the kHz range” and paragraphs [0106]-[0107] of the ‘032 patent publication states: “The commutation frequency preferably ranges from X to 10 kHz, wherein X >0 and X>= 0.1 kHz, 0.2kHz …, 9.9 kHz.” That is, there is no evidence that the commutation frequency range is critical or provides some unexpected result.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0021532 to  Kveen et al. (hereinafter referred to as “Kveen”) in view of International Publication Number WO 2012/013360 to Kisker (hereinafter referred to as “Kisker”).
Referring to claims 1 and 7, Kveen discloses a wireless pacemaker network for implantation in a body of a living being and for controlling a bodily function (e.g., Fig. 3 and paragraph [0057]: wireless electrode assemblies 120 work together with a charging unit), wherein the pacemaker network comprises: an electronic pacemaker unit (1) that acts as a master in the pacemaker network (e.g., paragraph [0057]: one electrode assembly 120 in the right atrium may be designated as the “master”), comprising an electrode portion (2) that is, according to its intended purpose, to be attached to/arranged at a first body portion (e.g., Fig. 8, 124, 126 and paragraph [0034]: electrodes of the electrode assembly that provide a bipolar functionality of stimulating and paragraph [0057]: master electrode assembly senses heart rhythm), and an electronics assembly that is adapted to monitor a function of the first body portion via the electrode portion and/or to generate a pulse and to output it via the electrode portion to the first body portion (e.g., paragraph [0034]: body portion 125 contains a circuit to deliver electrical stimulation – only one function is required to meet the claim and paragraph [0044]: wireless electrode assemblies 120 include sensor circuitry to sense local electrical activity); and an electronic pacemaker unit (1′) that acts as a slave in the pacemaker network (e.g., paragraph [0057]: one electrode assembly 120 in the right atrium may be designated as the “master” and all other implanted electrodes are “slaves” that pace with pre-programmed delays relative to the “master”), comprising an electrode portion (2′) that is, according to its intended purpose, to be attached to/arranged at a second body portion (e.g., Fig. 8, 124, 126 and paragraph [0034]: electrodes of the electrode assembly provide a bipolar functionality of stimulating and paragraph [0057]: the slave pacemaker unit are arranged at a second body portion different from that of the master pacemaker), and an electronics assembly connected with the electrode portion, which is configured to generate a pulse and to output it to the second body portion via the electrode portion (e.g., paragraph [0034]: body portion 125 contains a circuit to deliver electrical stimulation and paragraph [0055]: Threshold pacing voltage = 2.5 Volts); wherein the pacemaker unit (1) acting as the master and pacemaker unit (1′) acting as the slave are configured to interact wirelessly for controlling the bodily function, by the pacemaker unit acting as the slave (i) to obtain information on the function of the first body portion from the pacemaker unit (1) acting as the master and/or on the delivery of the pulse to the first body portion, and (ii) to determine, based on the information, whether and/or when the pulse is delivered to the second body portion (e.g., paragraph [0057]: slave pacemaker receives sensed information from master which triggers pacing of the slaves); wherein pacemaker unit (1) acting as the master and/or the pacemaker unit (1′) acting as the slave comprises: an energy storage to supply the corresponding electronics assembly with electrical energy (e.g., Fig. 5, capacitor 175 and paragraph [0059]: capacitor 175 stores induced electrical energy), which can be recharged with electrical energy after discharge (e.g., paragraph [0045]: transmitter 50 provides a charging signal to charge the electrical charge storage devices within wireless electrode assemblies 120 via inductive coupling); and a charging impulse generation portion electrically connected to the energy storage, which is configured to be able to emit a charging impulse to the energy storage for recharging the energy storage (e.g., paragraph [0059]: Fig. 3,charging impulse generation portion or receiver coil 172 is inductively coupled to a magnetic field generated by transmitter 50). Kveen differs from the claimed invention in that it does not expressly disclose that the charging impulse generation portion comprises a magnetization portion with oriented magnetic domains, which can be contactlessly influenced by a changing magnetic field so that, when a certain field strength is reached, a remagnetization wave, caused by the continuously reversing magnetic domains, occurs in the magnetization portion, which runs across the magnetization portion and leads to the generation of the charging impulse. However, Kisker teaches, in a related art: implantable electrode device for sensing an electrogram, that the electrode device can be supplied with energy in a wireless manner by means of a time-varying magnetic field (similar to that disclosed by Kveen – see page 7, lines 24-25 of Kisker), its time-varying magnetic field can be generated by the electrode device or externally if energy transfer to the electrode device and/or delivery of an electrical impulse is intended (e.g., page 5, lines 23-30 of Kisker), and that the varying magnetic field is achieved providing a transceiver 4 with energy (an electrical charging impulse) in a wireless manner using a coil 21, a coil core 20 and/or core elements 22, in particular made of a soft magnetic material or ultrasoft magnetic material and a Wiegand wire (e.g., page 28, lines 1-30 and page 29, lines 16-24 of Kisker). That is, Kisker teaches a charging impulse generation portion comprises a magnetization portion with oriented magnetic domains (as evidenced by US Patent 3,820,090 cited in Kisker, a Wiegand wire is a bistable ferromagnetic wire with oriented magnetic domains), which is capable of producing the function recited in the claim as the varying magnetic field of Kisker provides the charging impulse. Kveen discloses that the charging impulse generation portion can be external to the body or implantable  (e.g., paragraph [0051] of Kveen: energy is supplied to the wireless electrode assemblies (pacemaker network) by an external RF generator that may also be implantable). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a charging impulse generation portion comprising a magnetization portion with oriented domains in view of the teachings of Kisker. Consequently, one of ordinary skill in the art would have modified the charging impulse generation portion of Kveen to include a Wiegand wire or a magnetization portion as such was a well-known engineering expedient for providing the time-varying magnetic field of Kveen as discussed by Kisker, and because the combination would have yielded predictable results.
With respect to claim 2, Kveen in view of Kisker teaches the pacemaker network according to claim 1, wherein the pacemaker unit (1) acting as the master has a transmitting unit and is configured to transmit the information via the transmitting unit (e.g., Fig. 3, stimulation controller 40 and transmitter 50 and paragraph [0044] of Kveen); and the pacemaker unit (1′) acting as the slave has a receiving unit and is configured to obtain the information by receiving the information transmitted by the transmitting unit via the receiving unit (e.g., paragraph [0044] of Kveen: since stimulation controller 40 transmits information to slave electrode assemblies 120 such as when the electrode assembly should pace, the slave electrode pacemaker inherently has a receiving unit).
With respect to claim 3, Kveen in view of Kisker teaches the pacemaker network according to claim 1, wherein the pacemaker unit (1′) acting as the slave has a detection unit and is adapted to obtain the information by detecting the pulse delivered by the pacemaker unit (1) acting as the master via the detection unit (e.g., paragraphs [0044] and [0055] of Kveen: master senses the heart’s sinus rhythm and triggers pacing of the slaves or provides the information on the function of the first body portion by telling the slave to pace. The slave must detect the information being transmitted by the master and inherently has a detection unit).
As to claim 4, Kveen in view of Kisker teaches a pacemaker network according to claim 1, wherein the charging impulse generation portion comprises at least one coil which is spatially arranged to the magnetization portion so that it generates a voltage pulse, which leads to the charging impulse, when the remagnetization wave occurs (e.g., paragraph [0059] of Kveen: receiver coil 172 generates current/voltage which leads to the charging impulse).
With respect to claim 5, Kveen in view of Kisker teaches the pacemaker network according to claim 4, wherein the magnetization portion is formed by mechanical machining so that the magnetic domains of the magnetization portion are equally oriented (e.g., page 29, lines 21-24 of Kisker). With respect to the product-by-process limitation, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a magnetization portion of the charging impulse portion made by mechanical machine in view of the teachings of Kisker. Consequently, one of ordinary skill in the art would have modified the magnetization portion of the charging impulse generation portion of Kveen in view of Kisker to include a Wiegand wire formed by mechanical machining as such was a well-known engineering expedient for providing the time-varying magnetic field of Kveen as discussed by Kisker, and because the combination would have yielded predictable results.
As to claim 6, Kveen in view of Kisker teaches the pacemaker network according to claim 5, wherein the magnetization portion comprises a magnetically hard shell area which encloses a magnetically soft core area (e.g., page 29, lines 21-22 of Kisker). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a magnetization portion comprising hard and soft magnetic layers in view of the teachings of Kisker. Consequently, one of ordinary skill in the art would have modified the magnetization portion of Kveen in view of Kisker to comprise a magnetically hard shell area and a soft core area as such was a well-known engineering expedient for providing the time-varying magnetic field of Kveen as discussed by Kisker, and because the combination would have yielded predictable results.
With respect to claim 8, Kveen in view of Kisker teaches the pacemaker network according to claim 7, but does not expressly teach that the magnetization portion comprises a plurality of impulse wires or a plurality of Wiegand wires or a combination of at least one impulse wire and one Wiegand wire. However, Kisker teaches that a Wiegand wire can be used as the magnetization portion of the charging impulse generation portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kveen in view of Kisker to have a plurality of Wiegand wires since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As to claim 9, Kveen in view of Kisker teaches the pacemaker network according to claim 8, wherein the coil is wound around the plurality or the combination of wires (e.g., paragraph [0043] of Kveen: a number of turns of fine insulated wire may be coiled around the central portion of the core so as to receive energy from a magnetic field), or several coils are provided which are each wound around at least one of the wires (optional).
With respect to claim 11, Kveen in view of Kisker teaches the pacemaker network according to claim 1, wherein the electronics assembly of the pacemaker unit (1) acting as the master and/or of the pacemaker unit (1′) acting as the slave is fully surrounded, together with the respective energy storage and the respective charging impulse generation portion, by a sleeve or a casing which is formed of a material that is not rejected by the body of the living being (e.g., Fig. 8, 125 and paragraph [0034] of Kveen: pacemaker unit 120 contacts heart wall tissue and thus, body portion 125 must be formed of a material that is not rejected by the body of the living being like stainless steel as described w/r/t surface 128 of electrode assembly 120).
As to claim 14, Kveen in view of Kisker teaches the pacemaker network according to claim 1, wherein the electronics assembly of pacemaker unit (1) acting as the master and/or of the pacemaker unit (1′) acting as the slave is configured to transmit a signal indicative of the quality of the charging impulse (e.g., page 6, line 31 to page 7, line 10 of Kisker). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the electronics assembly of the pacemaker unit of Kveen in view of Kisker so that it is configured to transmit a signal indicative of the quality of the charging pulse as such was a well-known engineering expedient in the medical arts as taught by Kisker in order to notify a user that a contact malfunction had occurred, and because the combination would have yielded predictable results.
With respect to claim 16, Kveen in view of Kisker teaches the pacemaker network according to claim 1, wherein the energy storage of the pacemaker unit (1) acting as the master and/or of the pacemaker unit (1′) acting as the slave is a capacitor with low self-discharge (e.g., paragraph [0043] of Kveen: energy storage can be a capacitor or a battery and paragraphs [0047], [0061] and [0062] of Kveen: magnetic signals command the wireless electrode to discharge [their stored energy]).
As to claim 18, Kveen in view of Kisker teaches a charging device for the pacemaker network (e.g., paragraphs [0045] and [0063] of Kveen), wherein the charging device is configured to generate a magnetic field that changes with a commutation frequency (e.g., paragraphs [0059] and [0063] of Kveen) , and the charging device, when used as intended, is arranged on a body surface of the living being or close to the body surface of the living being so that the magnetic field penetrates the body and the implanted pacemaker unit (1) acting as the master and/or the pacemaker unit (1′) acting as the slave of a pacemaker network according to claim 1, to influence the corresponding charging impulse generation portion (e.g., charging device or transmitter 50 of Kveen generates a magnetic field that changes with frequency and is arranged close to the body surface of the living being and can be external to the body, as discussed above) wherein the commutation frequency is in a range from X to 10 kHz, wherein X>0 and X>=0.1 kHz, 0.2 kHz, 0.3 kHz, . . . , 4.9 kHz, . . . , or 9.9 kHz (e.g., paragraph [0056] of Kveen: 20 -200kHz is greater than the values in the claim; and page 34, lines 30-34 and page 64, lines 1-5 of Kisker: resonance frequency of 100 Hz to less than 1000 Mhz). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the charging device taught by Kveen in view of Kisker so that the frequency of the magnetic field is in a range from 0.1 kHz (100 Hz) to 10 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
As to claim 20, Kveen in view of Kisker teaches the charging device according to claim 18, wherein a plurality of coils is provided for the generation of the changing magnetic field, which coils can be controlled accordingly on the basis of the signal(s) indicating the quality of the charging impulse(s), for an optimization of the charging impulse(s) (e.g., paragraph [0047] of Kveen: controller/transmitter housing device 25 includes a plurality of coils which can be manipulated by the physician for optimum inductive coupling).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kveen in view of Kisker as applied to claim 1 above, and further in view of US Patent Application Publication No. 2013/0285466 to Wissenwasser et al. (hereinafter referred to as “Wissenwasser”).
With respect to claim 10, Kveen in view of Kisker teaches the pacemaker network according to claim 1, but does not expressly teach that the charging impulse generation portion comprises, in a direction in which the at least one coil is wound, a magnetic collecting lens at at least one end portion of the magnetization portion for bundling and guidance of the changing magnetic field to the magnetization portion. However, Wissenwasser teaches, in an implantable medical system, that a coil coupling magnetic lens is adapted to shape the magnetic field component to increase the coupling factor and minimize self-heating of adjacent tissues due to the magnetic field component (e.g., abstract and paragraph [0009] of Wissenwasser). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a magnetic collecting lens at an end portion of the magnetization portion in order to extend the coupling distance of the generated magnetic field in view of the teachings of Wissenwasser. Consequently, in the embodiment where the master pacemaker unit has a transmitter that generates a magnetic field and sensor circuitry, one of ordinary skill in the art would have modified the charging impulse generation portion to include a magnetic collecting lens at an end portion of the magnetization portion for bundling and guidance in view of teachings of Wissenwasser, and because the combination would have yielded predictable results.
 As to claim 17, Kveen in view of Kisker and Wissenwasser teaches the pacemaker network according to claim 10, wherein the at least one magnetic collecting lens is formed of a ferromagnetic metal which bundles the magnetic field for the magnetization portion (e.g., paragraphs [0009] and [0018] of Wissenwasser). It would have been obvious to one of ordinary skill in the art to make the magnetic lens of a ferromagnetic material in view of the teachings of Wissenwasser. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a magnetic collecting lens at an end portion of the magnetization portion in order to extend the coupling distance of the generated magnetic field in view of the teachings of Wissenwasser. Consequently, in the embodiment where the master pacemaker unit has a transmitter that generates a magnetic field and sensor circuitry, one of ordinary skill in the art would have modified the charging impulse generation portion to include a magnetic collecting lens at an end portion of the magnetization portion for bundling and guidance in view of teachings of Wissenwasser, and because the combination would have yielded predictable results.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kveen in view of Kisker as applied to claim 11 above, and further in view of US Patent Application Publication No. 2018/0214704 to Chin.
With respect to claim 12, Kveen in view of Kisker teaches the pacemaker network according to claim 11, but does not expressly teach that the material of the casing or housing is a preferably non-ferromagnetic metal. However, Chin, in a related art: leadless dual-chamber pacing systems, that the housing of the leadless pacemaker includes electronics for the operation of the pacemaker and can comprise a conductive, biocompatible, inert, and anodically safe material such as titanium, 316L stainless steel, or other similar materials (e.g., paragraphs [0065]-[0067] of Chin). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a pacemaker casing/housing being made of a non-ferromagnetic metal, such as titanium in view of the teachings of Chin. Consequently, one of ordinary skill in the art would have modified the casing/housing of the pacemaker units to be made from a non-ferromagnetic metal such as titanium in view of the teachings of Chin, and because the combination would have yielded predictable results.
As to claim 13, Kveen in view of Kisker teaches the pacemaker network according to claim 1, wherein the pacemaker unit (1) acting as the master and/or the pacemaker unit (1′) acting as the slave are designed so that the respective electronics assembly and/or the respective charging impulse generation portion apart from the magnetization portion does not comprise elements made of ferromagnetic materials (e.g., page 28, lines 16-18 of Kisker: only the core materials or soft magnetic materials of the magnetization portion are taught to be made from a ferromagnetic material).  Since Kveen implies that the housing of the pacemaker unit is magnetic (e.g., paragraph [0037] of Kveen: for delivery, the electrode assembly is retained via a magnetic field), in view of the teachings of Chin, one of ordinary skill in the art would have modified the housing to be made from a non-ferromagnetic material.  Kveen, Kisker and Chin are silent about the material of the electronics assembly or the non-magnetic portion of the charging impulse generation portion, but Kisker mentions avoiding interference fields triggering electrical impulses P (e.g., page 32, line 8 – page 33, line 11). It is submitted that one of ordinary skill in the art would have designed the electronics assembly and non-magnetization portion of the charging impulse generation portion to be made of materials other than magnetic materials that would interfere with the generated magnetic field of the pacemaker network.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kveen in view of Kisker as applied to claim 1 above, and further in view of US Patent No. 7,565,195 to Kroll et al. (hereinafter referred to as “Kroll”).
Kveen in view of Kisker teaches the pacemaker network according to claim 1, wherein the energy storage of the pacemaker unit (1) acting as the master and/or of the pacemaker unit (1′) acting as the slave, is an accumulator (e.g., paragraph [0043] of Kveen: electrical charge storage device (e.g., a capacitor or a battery), but does not specify the type of battery or accumulator as a lithium-ion accumulator. However, Kroll teaches, in a related art: implantable satellite pacemaker pacing, that the master pacing unit 102 and the slave pacing unit 106 include a lithium battery (e.g., column 8, lines 41-50 and column 10, lines 20-27 of Kroll). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that lithium batteries are an effective energy storage device for an implantable satellite pacemaker network in view of the teachings of Kroll. Consequently, one of ordinary skill in the art would have modified the energy storage device of Kveen in view of Kisker to be a lithium battery in view of the teachings of Kroll, and because the combination would have yielded predictable results. It would have been an obvious matter of design choice to use a lithium battery/accumulator in view of the teachings of Kroll, since the applicant has not disclosed that a lithium-ion accumulator or battery solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a lithium battery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792